                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )   Case No. 18-00121-CR-W-HFS
                                                  )
 RANDY WHITE,                                     )
                                                  )
                               Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On December 10, 2019, the Grand Jury returned a one-count Second
Superseding Indictment charging that on or about December 9, 2017, the Defendant, Randy White,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess a firearm, which had been transported in interstate
commerce.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jeffrey Quinn McCarther and Robert M. Smith
           Case Agent: Detective Frank Rorabaugh
     Defense: John O'Connor and possibly PJ O’Connor

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 5 with stipulations; 8 without stipulations
     Defendant: 5 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 30-35 exhibits
     Defendant: approximately 30-35 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2 days total
     Government’s case including jury selection: 1 ½ days
     Defendant: ½ day

STIPULATIONS: None currently. Government has proposed stipulations as to felony status and
interstate nexus of the firearm.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: Amended Proposed Witness List filed 2/24/20; Amended Proposed
             Exhibit List filed 10/23/19 Updated list(s) due on or before March 3, 2020.

              Defendant: None filed. Due on or before March 3, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions:

              Government: Proposed Voir Dire and Jury Instructions filed 9/27/19. Amendments
              due on or before March 11, 2020.
              Defendant: Due on or before March 11, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before March 11, 2020.


TRIAL SETTING: Criminal jury trial docket set for March 16, 2020.

       Please note: The parties request the second week of the docket.


       IT IS SO ORDERED



                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
